Citation Nr: 0120022	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
trauma.

3.  Entitlement to service connection for lipoma of the left 
temporal area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



REMAND

The veteran had active duty from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran asserts that he suffers 
from PTSD, residuals of a head injury and lipoma of the left 
temporal area as a result of an assault while on active duty.  
He stated that he was treated at a hospital in Frankfort, 
Germany.  

The Center for Unit Records Research confirmed that the 
veteran was involved in a physical altercation with another 
soldier in March 1984 and referred the RO to the National 
Archives and Records Administration in St. Louis, MO.  
Although the RO requested the veteran's service medical 
records from the National Personnel Records Center there are 
no service medical records in the claims folder.  Given the 
change in the regulations a remand is necessary for the RO to 
comply with the notice and duty to assist provisions 
contained in the new law.  A remand is necessary in order to 
obtain the Surgeon General's Office (SGO) records.

The VA has not examined the veteran and has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records, to include any SGO 
reports, which correspond to medical 
treatment provided to the veteran of any 
kind (inpatient, outpatient, dispensary, 
field station, etc.) for his period of 
active duty.  In addition, the RO should 
request NPRC to specifically search for 
any available service records 
(administrative and medical) from VA or 
military medical facilities identified by 
the veteran as a facility where he was 
treated.  The NPRC should be requested to 
proceed with all reasonable alternative-
source searches that may be indicated by 
this request.  Further, the RO itself 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry, if appropriate. 

3.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.

4.  After completion of the above the 
veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of any PTSD, residuals 
of a head trauma and lipoma of the left 
temporal area.  The claims folder should 
be made available to the examiners for 
review before the examinations and the 
examiners are asked to indicate in the 
examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

a.  The examiners should specifically 
express opinions as to the etiology and 
likely onset of any PTSD, residuals of a 
head trauma and lipoma of the left 
temporal area.  

b.  The examiner should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran's 
PTSD, residuals of a head trauma and 
lipoma of the left temporal area were 
incurred in or aggravated by service.

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

